Citation Nr: 1812182	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to right knee and hip disabilities.

2.  Entitlement to service connection for a right foot disability, to include as secondary to right knee and hip disabilities.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to a rating in excess of 10 percent for a right hip disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge about the issues of entitlement to service connection for a right foot disability, increased ratings for right knee and right hip disabilities, and entitlement to TDIU.  A transcript of that hearing is of record.  The Board remanded these claims in September 2016 for development.

Initially, the Veteran requested the opportunity to testify at hearing before a Veterans Law Judge regarding the issue of entitlement to service connection for a right ankle disability.  In June 2017, the Veteran's representative withdrew that request in writing.  


REMAND

In September 2016, the Board remanded the claims for service connection for a right foot disability, and increased ratings for a right knee disability and a right hip disability for the procurement of additional treatment records, to include any VA treatment records not of record and records from the offices of Dr. Ernest Lowe.  The Board also requested that the Veteran be scheduled for an examination to determine the etiology of any right foot disability, and the current severities of the knee and hip disabilities.  The record does not show compliance with those requests.  A remand is necessary to obtain the outstanding records and schedule the requested examinations.  

Regarding the claim for service connection for a right ankle disability, the Veteran claims that he developed right ankle arthritis secondary to service-connected right knee and hip disabilities.  In a January 9, 2010, VA medical examination report, an examiner reported having taken X-rays and stated that the Veteran's right foot was normal.  However, the examiner also explained that the Veteran's right knee and right hip disabilities were productive of an altered gait favoring the left leg, rather than the right.  The January 2010 examiner indicated that gait would protect the right lower extremity and, thereby, would not produce a right foot disability.  

Subsequently, in a January 2016 podiatry note, a VA examiner stated that the Veteran walked with an altered gait due to hip and knee disabilities, and was using crutches to take pressure off of the ankle.  The Veteran stated that, although it had been reported that he had injured his ankle in 2013, no such injury had ever occurred.  The Veteran stated that he had experienced ankle disability symptoms for years after a knee injury which caused him to walk with an altered gait to the right.  On examination, the examiner noted that the ankle was asymptomatic, but indicated that the January 9, 2010, X-rays showed arthritis in the right ankle joint, but no arthritis in the other foot joints.  Based on the Veteran's reported history and the January 2010 X-ray, the January 2016 VA examiner stated that it was more likely than not that the Veteran's ankle arthritis was related to the altered gait caused by the Veteran's right ankle disability.  

Although the January 2016 VA examiner used the January 2010 X-rays to diagnose ankle arthritis, the January 2016 VA examiner did not note that, on the date the X-rays were taken, the Veteran's right knee disability was noted to be causing the Veteran to favor his left side, rather than his right.  Therefore, the examiner's findings, indicating that the Veteran's arthritis resulted from an altered gait, are of questionable probative value.  The Board finds that a remand is necessary to schedule an additional VA examination to determine the etiology of the Veteran's claimed right ankle disability.

As the claim for entitlement to TDIU is inextricably intertwined with the other issues on appeal, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment right hip, right knee, and right foot disabilities.  After securing any necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record. At a minimum, obtain any outstanding VA treatment records and any records from the office of Dr. Ernest Lowe.

2.  Schedule the Veteran for a VA examination by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the right knee and hip, expressed in degrees, to include, if possible, readings for weighted, non-weighted, passive, and active motion.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee or hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right knee and hip due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should also note whether there is ankylosis of the knee or hip.  After an examination, to include current X-rays the, examiner is asked to also provide the following opinions:

(a)  Diagnose all right foot and right ankle disabilities shown.

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed right foot or ankle disability is related to service or any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right foot or ankle disability was caused by an altered gait resulting from the service-connected right knee or right hip disabilities? 

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right foot or right ankle disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected right knee or hip disabilities, or by an altered gait resulting from the right knee and right hip disabilities? 

(e)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

